The petition by the state of Connecticut for certification for appeal from the Appellate Court, 42 Conn. App. 382 (AC 14296), is granted, limited to the following issue:
“Did the Appellate Court properly decide that the trial court had abused its discretion in the joinder of the manslaughter and risk of injury counts?”
*921Decided September 18, 1996
The Supreme Court docket number is SC 15524.
Richard F. Jacobson, assistant state’s attorney, in support of the petition.
Francis J. DiScala, in opposition.